Citation Nr: 1803895	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-01 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.

2.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling from July 23, 2010, and as 70 percent disabling from December 7, 2016.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) from April 2011 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a 10 percent initial rating for coronary artery disease, and a 30 percent initial rating for PTSD, respectively.  

The Board notes that a March 2017 rating decision awarded the Veteran a 70 percent rating for his PTSD, effective December 7, 2016.  As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the ratings as assigned, the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of a claim for a higher rating when the issue is raised by the record or asserted by a veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the evidence of record, the Board finds that this matter is properly for consideration at this time.  See, e.g., hearing transcript, p. 2; Veteran's Application for Increased Compensation Based on Unemployability dated December 2016.  

In November 2016, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

Coronary Artery Disease

The Veteran most recently underwent VA heart examination in March 2017.  However, this examination is inadequate for its failure to assess several of the factors embodied in the applicable rating criteria, to include METs testing or reports of pertinent symptomatology.  See 38 C.F.R. §§ 4.104, Diagnostic Code 7005 (2017).  Thus, a new VA examination is warranted at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, a March 2017 letter from the Veteran's representative indicates that a Disability Benefits Questionnaire (DBQ) was completed by private practitioner Dr. M. Barron in February 2017.  However, a copy of this DBQ has not yet been requested or otherwise obtained.  As this report is directly relevant to the Veteran's claim, all reasonable efforts must now be made to obtain it.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(c) (2017).   

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2017); see also hearing transcript, p. 10 (including Veteran's testimony regarding annual carotid artery ultrasounds).


PTSD

During the November 2016 hearing, the Veteran reported ongoing VA psychiatric treatment, to include participation in a 16-week treatment program.  See hearing transcript, p. 8.  However, the claims file contains an incomplete copy of the Veteran's VA treatment records, to include during the pertinent treatment period.  As such, a remand is now warranted such that a complete copy of the Veteran's VA treatment records may be obtained.  38 C.F.R. § 3.159(c)(2) (2017).

TDIU

Finally, determination of the above claims will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  Thus, remand of the above claims necessitates remand of the TDIU claim, as well.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from September 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

If possible, the Veteran and his representative are asked to submit these records themselves. 

2. Contact the Veteran and request that he identify all private providers of medical treatment for his heart disability, and request the Veteran provide authorization for release of all identified private medical records to VA.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

Specifically, the RO must obtain a copy of the February 2017 DBQ completed by Dr. M. Barron.

If private records are identified, but not obtained, the RO must notify the Veteran of: (1) The identity of the records sought; (2) the steps taken to obtain them; (3) that the claim will be adjudicated based on the evidence available; and (4) that if the records are later obtained, the claim may be readjudicated. 

Again, if possible, to expedite the case, the Veteran and his representative are asked to submit these records themselves. 

3. Schedule the Veteran for a new VA heart examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria per Diagnostic Code 7005. 

The examiner should provide, to the greatest extent possible, comprehensive information that addresses all components of the applicable rating criteria, to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; any evidence of congestive heart failure; and any associated symptoms including dyspnea, fatigue, angina, dizziness, or syncope, and its frequency.  If the examiner is unable to obtain reliable METs results, he or she must clearly explain why this is so.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also address the functional effects of the Veteran's disability on his ability to secure or follow a substantially gainful occupation.  

4.  If appropriate, refer the claim to VA's Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2017).  

5. Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






